48 F.3d 1229NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Jerry Lee FRANCE, Defendant-Appellant.
No. 94-50499.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 27, 1995.

Before:  SCHROEDER, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Jerry Lee France appeals the district court's revocation of his supervised release.  He contends that the Double Jeopardy Clause barred the revocation of his supervised release for having committed two bank robberies because he had already been prosecuted for the bank robberies in a separate criminal proceeding.  This contention is foreclosed by United States v. Soto-Olivas, No. 93-50863, slip op. 115 (9th Cir.  Jan. 5, 1995), in which we held that the Double Jeopardy Clause does not preclude criminal prosecution for conduct that also serves as the basis for a revocation of supervised release.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3